Opinion by
Orlady, J.,
The validity of the decree entered by the court below depends upon the answer to the single question, — were the funds in the county treasury applicable to the payment of the order issued against them by the county commissioners? If this order is valid the treasurer is fully protected in paying it, and the complications in the county funds that were created by former officials cannot be charged against his official administration. The taxes collected by virtue of the Acts of June 26, 1895, P. L. 336, and May 11, 1909, P. L. 506, for the purpose of securing a fund to be applied in locating, opening, widening, etc., roads and highways, were intended by the legislature to be used and expended for the purposes indicated in the statutes, and there was the special prohibition that they were not to be used or expended for any other purpose than the ones named.
*55We have no doubt of the right of the comissioners to levy and collect the taxes in question. The trouble is caused by the management of the. county affairs by its former officials, who ignored the plain mandate of the statutes for so long a time, and mingled its special funds in such an unauthorized manner that it is not now possible to separate them into a proper schedule. The inexcusable mistakes in handling this special fund were committed by officials who are now beyond legal liability. The tax raised in 1905 was $12,022.75, — in 1906, $12,022.58, — in 1907, $16,871.23, — in 1908, $16,886.98,— in 1909, $16,917.87, and in 1910, $40,240.75. Each of these sums was treated by the county commissioners, county treasurers and county auditors as general, and not special funds, and they were mingled with the other county funds in such a way that the road fund— as a special fund — was ignored and its identity is now lost.
From 1906 to 1913, inclusive, this system of payment and audit was followed, though no road tax has been collected since 1910. The aggregate of the road fund was $114,826.95, which was subjected to a proper credit of but $135.21, and the balance of that fund was treated as available for general purposes, and was so used. It is not possible at this late date to fix any amount of the present funds, as having been collected in any year as the road tax raised and unexpended as a special tax fund. Nine years have passed since a part of this road tax was collected, the finances of the county have been administered during that period by three separate several boards of commissioners, three county treasurers have disbursed the general funds of the county, three boards of county auditors have approved the disbursements as made, and all the. accounts and audits have been settled by formal order of the court. No appeal was taken from any of these audits, which when duly confirmed became conclusive of the matters therein contained on all parties.
*56But one' attempt was made to apply the road fund to the purpose for which it was intended by the statutes,; and that failed.more than four years ago.
The- last auditors’ report shows that on January 5, 1914, there was but $53,682.51 of every kind of fund in the county- treasury, and as.stated above, no road tax has been collected, since 1910, so that there'is now no way 'of identifying any part of the. present funds as belonging to, - or coming from a road tax levied and collected in any of the years from 1905 to 1910, inclusive..
- The road tax fund having lost its identity, it cannot now-be treated as a special road tax fund. It would.be unwarranted in law or equity to hold the.present county treasurer responsible for .the errors .or. blunders of county officials which were committed. during administrations of-which he -was not a part, and.in.which he had no voice in controlling its management. - . . .
The exhaustive opinion of Rupple, J. (S. P.),. so' clearly demonstrates the conclusion he reached, that it is pot necessary to add further to it.
The decree is affirmed.